—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered December 17, 1996, convicting him of attempted robbery in the second degree, criminal impersonation in the first degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Fisher, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied that branch of his omnibus motion which was to suppress identification testimony on the ground that the police did not have probable cause to arrest him (see, People v Carrasquillo, 54 NY2d 248, 254; People v McRay, 51 NY2d 594; People v Gittens, 211 AD2d 242).
The trial court properly determined that the explanation proffered by the defense counsel for the exercise of his peremptory challenge against a prospective juror was mere pretext offered in an attempt to conceal a racial and/or gender discriminatory intent. That determination is entitled to great deference on appeal and will not be disturbed where, as here, it is supported by the record (see, Hernandez v New York, 500 US 352; People v Jupiter, 210 AD2d 431; People v Guess, 208 AD2d 559).
The defendant’s remaining contentions are unpreserved for appellate review, and in any event, are without merit. Mangano, P. J., Sullivan, Florio and McGinity, JJ., concur.